Name: Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme
 Type: Regulation
 Subject Matter: natural and applied sciences;  environmental policy;  marketing;  consumption
 Date Published: nan

 Avis juridique important|31992R0880Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme Official Journal L 099 , 11/04/1992 P. 0001 - 0007 Finnish special edition: Chapter 15 Volume 11 P. 0033 Swedish special edition: Chapter 15 Volume 11 P. 0033 COUNCIL REGULATION (EEC) No 880/92 of 23 March 1992 on a Community eco-label award schemeTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the objectives and principles of the Community's environment policy, as set out in the European Communities' action programme on the environment (4), aim, in particular, at preventing, reducing and as far as possible eliminating pollution, as a priority at source, and ensuring sound management of raw materials resources, on the basis also of the 'polluter pays' principle; whereas the Fourth European Community action programme on the environment (1987 to 1992) (5) highlights the importance of developing a policy towards clean products; Whereas the Council resolution of 7 May 1990 (6), invited the Commission to submit as soon as possible a proposal for a Community-wide eco-labelling scheme covering the environmental impact during the entire life cycle of the product; Whereas the European Parliament, in its resolution of 19 June 1987 on the waste disposal industry and old waste dumps (7), supported a European label for clean products; Whereas there is increased public interest in information about products with reduced environmental impact; whereas some Member States have already an award scheme for such products and several other Member States are considering the setting up of such a scheme; Whereas a system to award an eco-label for products with reduced environmental impact will highlight more benign alternatives and therefore provide consumers and users with guidance; Whereas such guidance can best be achieved by establishing uniform criteria for the award scheme to apply throughout the Community; Whereas, while existing or future independent award schemes can continue to exist, the aim of this Regulation is to create the conditions for ultimately establishing an effective single environmental label in the Community; Whereas the award scheme should be based on voluntary application; whereas such an approach, in relying on market forces, will also contribute to research and the development, in particular, of clean technologies, and thereby lead to innovation; Whereas uniform application of criteria and compliance with procedures should be ensured throughout the Community; Whereas the award scheme for the eco-label will take into account the interests of the principal groups concerned and therefore should provide for appropriate involvement of these groups in the definition of product groups and specific ecological criteria for each product group; Whereas consumers and undertakings should be informed by appropriate means about the eco-label award scheme; Whereas this label should complement other existing or future Community labelling systems, HAS ADOPTED THIS REGULATION: Article 1 Objectives This Regulation establishes a Community eco-label award scheme which is intended to: - promote the design, production, marketing and use of products which have a reduced environmental impact during their entire life cycle, and - provide consumers with better information on the environmental impact of products, without, however, compromising product or workers' safety or significantly affecting the properties which make a product fit for use. Article 2 Scope This Regulation shall not apply to food, drink or pharmaceuticals. Article 3 Definitions For the purpose of this Regulation: (a) 'substance' means chemical elements and their compounds as defined in Article 2 of Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (8); (b) 'preparation' means mixtures or solutions as defined in Article 2 of Council Directive 67/548/EEC; (c) 'product group' means products which serve similar purposes and which have equivalence of use; (d) 'cradle to grave' means the life cycle of a product from manufacturing, including the choice of raw materials, distribution, consumption and use to disposal after use. Article 4 General principles 1. The eco-label can be awarded to products which meet the objectives set out in Article 1 and which are in conformity with Community health, safety and environmental requirements. 2. The eco-label shall in no case be awarded: (a) to products which are substances or preparations classified as dangerous in accordance with Directives 67/548/EEC and 88/379/EEC (9). The label may be awarded to products containing a substance or preparation classified as dangerous in accordance with that Directive in so far as the products meet the objectives set out in Article 1; (b) to products manufactured by processes which are likely to harm significantly man and/or the environment. 3. Products imported into the Community, for which the award of an eco-label in accordance with this Regulation has been requested, must at least meet the same strict criteria as products manufactured in the Community. Article 5 Product groups and ecological criteria 1. The conditions for awarding the label shall be defined by product groups. Product groups, the specific ecological criteria for each group and their respective periods of validity shall be established in accordance with the procedure laid down in Article 7 following the consultation procedure provided for in Article 6. 2. The Commission shall begin these procedures at the request of the competent body or bodies referred to in Article 9, or on its own initiative. A competent body may act on its own initiative or at the request of any interested organization or individual; in the latter case it shall decide whether such a request is appropriate. Before submitting a request to the Commission the competent body shall conduct appropriate consultation of interest groups and inform the Commission of the results thereof. 3. Each product group shall be defined in such a way as to ensure that all competing products which serve similar purposes and which have equivalence of use are included in the same group. 4. The specific ecological criteria for each product group shall be established using a 'cradle-to-grave' approach based on the objectives set out in Article 1, the general principles set out in Article 4 and the parameters of the indicative assessment matrix shown in Annex I. The criteria must be precise, clear and objective so as to ensure uniformity of application by the competent bodies. They must ensure a high level of environmental protection, be based as far as possible on the use of clean technology and, where appropriate, reflect the desirablility of maximizing product life. Should it prove necessary to adapt the indicative assessment matrix to technical progress, such adaptation shall be made in accordance with the procedure laid down in Article 7. 5. The period of validity of product groups shall be about three years. The period of validity of a criterion may not exceed the period of validity of the product groups to which it relates. Article 6 Consultation of interest groups 1. With a view to the definition of the products groups and the specific ecological criteria referred to in Article 5 and before submitting a draft to the Committee referred to in Article 7, the Commission shall consult the principal interest groups who shall meet for this purpose within a consultation forum. In so doing, the Commission shall take account of the results of national consultations. 2. The forum should involve at least the Community-level representatives of the following interest groups: - industry (10), - commerce (11), - consumer organizations, - environmental organizations. Each of them may be represented by having a maximum of three seats. The participating interest groups should ensure appropriate representation according to the product groups concerned and having regard to the need to ensure continuity in the work of the consultation forum. 3. The rules of procedure of the forum shall be established by the Commission in accordance with the procedure laid down in Article 7. 4. The period allowed for the consultation of the forum may not exceed six weeks in any one case. 5. The Commission shall forward the outcome of the consultations to the committee referred to in Article 7 together with the draft measures to be adopted. Article 7 Committee 1. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. 4. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. 5. If the Council has not acted within three months from the date of referral to it, the proposed measures shall be adopted by the Commission. Article 8 The eco-label 1. The eco-label shall bear the logo shown in Annex II. 2. Applications for the award of the label shall be made in accordance with the procedures laid down in Article 10. 3. The decision to award a label to individual products which fulfil the criteria referred to in Articles 4 and 5 shall be taken by the competent bodies referred to in Article 9 in accordance with the procedure laid down in Article 10. 4. In accordance with the procedure laid down in Article 7, the Commission shall decide on a case-by-case basis whether it is possible to state on the label the principal reasons for awarding the eco-label and establish rules for this purpose. 5. The label shall be awarded for a fixed production period which may in no circumstances exceed the period of validity of the criteria. Where the criteria relating to products are extended without change, the validity of the label may be extended for the same period. 6. The eco-label shall under no circumstances be used before the conclusion of a contract covering the conditions of use as provided for in Article 12. Article 9 Designation of competent bodies 1. Within six months from the entry into force of this Regulation each Member State shall designate the body or bodies, hereinafter referred to as the 'competent body (bodies)', responsible for carrying out the tasks provided for in this Regulation, particularly in Article 10, and shall inform the Commission thereof. 2. The Member States shall ensure that the composition of the competent bodies is such as to guarantee their independence and neutrality and that the competent bodies apply the provisions of this Regulation in a consistent manner. Article 10 Applications for the award of an eco-label 1. Manufacturers or importers in the Community may apply for the award of an eco-label only to the competent body or bodies designated by the Member State in which the product is manufactured or first marketed or into which the product is imported from a third country. 2. Before proceeding to an assessment of applications, the competent body shall consult the registers referred to in paragraph 9. The competent body shall assess the environmental performance of the product by reference to the principles in Article 4 and the specific criteria for the product groups in Article 5. For this purpose, all required certification and documents (including the results of independent testing) shall be presented to the competent body. 3. After the product assessment, the competent body shall decide whether to award a label. If it decides that a label should be awarded, it shall notify the Commission of its decision and enclose the full results of the assessment together with a summary thereof. A standard summary form shall be established by the Commission in accordance with the procedure laid down in Article 7. Within five days following notification the Commission shall forward to the competent bodies of the other Member States a copy of the aforesaid decision and summary as well as, at their request, a copy of the full results of the assessment. 4. After a period of 30 days following the dispatch of this notification to the Commission the competent body may implement the award unless the Commission has by that time informed the competent body of reasoned objections to the award. If such objections are raised and cannot be resolved by informal consultations, the Commission shall take a decision on the proposed award in accordance with the procedure laid down in Article 7. 5. If the competent body decides to award a label to a product already rejected by the competent body of another Member State, it shall draw the Commission's attention to this fact when notifying its decision under paragraph 3. The Commission shall in all such cases take a decision on the proposed award in accordance with the procedure laid down in Article 7. 6. In the cases referred to in paragraphs 4 and 5, the Commission shall, within 45 days after the receipt of the decision of the competent body to award a label, submit a draft of the measures to be taken to the committee referred to in Article 7. 7. If an application for the award of an eco-label is rejected, the competent body shall immediately inform the Commission and advise the applicant of the reasons for the rejection. 8. On receiving an application for a label, the competent body may conclude that the product does not fall within a product group for which criteria have already been agreed. In these cases, the competent body shall decide if a proposal for the establishment of a new product group should be forwarded to the Commission for adoption in line with the procedures laid down in Articles 6 and 7. 9. The Commission shall maintain separate registers of all applications received, all applications approved and all applications rejected. Those showing the received and rejected applications shall be accessible only to the competent bodies of Member States. 10. A manufacturer or importer who intends to withdraw an application for the award of a label or to cease to use a label shall notify the appropriate competent body. Article 11 Costs and fees 1. Every application for the award of a label shall be subject to the payment of the costs of processing the application. 2. The conditions governing the use of the label shall include payment of a fee by the applicant for the use of the label. 3. The sums referred to in paragraphs 1 and 2 shall be fixed by the competent bodies referred to in Article 9 and may vary from Member State to Member State. Indicative guidelines for this purpose shall be established in accordance with the procedure laid down in Article 7. Article 12 Terms of use 1. The competent body shall conclude a contract, covering the terms of use of the label, with each applicant. To this end a standard contract shall be adopted in accordance with the procedure laid down in Article 7. 2. The terms of use shall also include provisions for withdrawing the authorization to use the label. Article 13 Confidentiality Competent bodies, the Commission and all other persons concerned may not disclose to third parties information to which they have gained access in the course of assessing a product with a view to the award of the label. Once a decision has been taken to award the label, however, the following information may not in any circumstances be kept confidential: - the name of the product, - the manufacturer or importer of the product, - the reasons and relevant information for awarding the label. Article 14 Publication The Commission shall publish in the Official Journal of the European Communities: (a) the product groups, the relevant specific ecological criteria and their respective periods of validity; (b) a list of products for which an eco-label has been awarded, the names of the relevant manufacturers or importers and the expiration dates of the labels. Such publication shall take place at least once a year. (c) the names and addresses of the competent bodies. The Commission shall also publish from time to time for the information of consumers and undertakings a consolidated list of the products for which an eco-label has been awarded. Article 15 Information Each Member State shall ensure that consumers and undertakings are informed by appropriate means of the following: (a) the objectives of the eco-label award scheme; (b) the product groups which have been selected; (c) the ecological criteria for each product group; (d) the procedures to be followed for applying for a label; (e) the competent body or bodies in the Member State. Article 16 Advertising 1. References to the eco-label in advertising may not be made until a label has been awarded and then only in relation to the specific product for which it was awarded. 2. Any false or misleading advertising or the use of any label or logo which leads to confusion with the Community eco-label introduced by this Regulation is hereby prohibited. Article 17 Implementation Member States shall within six months of the entry into force of this Regulation inform the Commission of measures taken to ensure compliance with this Regulation. Article 18 Review 1. Within five years of the entry into force of this Regulation the Commission shall review the scheme in the light of the experience gained during its operation. 2. The Commission shall propose any appropriate amendments to this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1992. For the Council The President Carlos BORREGO (1) OJ No C 75, 20. 3. 1991, p. 23, and OJ No C 12, 18. 1. 1992, p. 16.(2) OJ No C 13, 20. 1. 1992, p. 37.(3) OJ No C 339, 31. 12. 1991, p. 29.(4) OJ No C 112, 20. 12. 1973, p. 1; OJ No C 139, 13. 6. 1977, p. 1; OJ No C 46, 17. 2. 1983, p. 1; OJ No C 70, 18. 3. 1987, p. 3.(5) OJ No C 328, 7. 12. 1987, p. 1.(6) OJ No C 122, 18. 5. 1990, p. 2.(7) OJ No C 190, 20. 7. 1987, p. 154.(8) OJ No L 196, 16. 8. 1967, p. 1. Directive as last amended by Directive 91/410/EEC (OJ No L 228, 17. 8. 1991, p. 67).(9) OJ No L 187, 16. 7. 1988, p. 14.(10) Including trade unions as appropriate. ANNEX I INDICATIVE ASSESSMENT MATRIX Environmental fields Product life-cycle Pre-production Production Distribution (including packaging) Utilization Disposal Waste relevance Soil pollution and degradation Water contamination Air contamination Noise Consumption of energy Consumption of natural resources Effects on eco-systems ANNEX II LOGO